PER CURIAM.
This is an appeal by the defendant Miami Shores Village from an adverse final judgment in a mortgage foreclosure action wherein the plaintiff Gibraltar Savings and *28Loan Association’s mortgage lien was adjudged superior to the defendant’s duly recorded special assessment lien for unpaid waste fees against the subject property. We reverse the final summary judgment under review and remand for further proceedings upon a holding that (1) defendant’s above-stated waste collection lien is superior to the plaintiffs mortgage lien, Gleason v. Dade County, 174 So.2d 466 (Fla. 3d DCA 1965), and (2) the defendant Miami Shores Village had the lawful authority to impose the aforesaid special assessment lien for unpaid waste fees. Stone v. Town of Mexico Beach, 348 So.2d 40, 42 (Fla. 1st DCA 1977), cert. denied, 355 So.2d 517 (Fla.1978); Stein v. City of Miami Beach, 250 So.2d 289 (Fla. 3d DCA 1971).
Reversed and remanded.